DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-14, with respect to the rejection(s) of claim(s) 1 and see pages 16-18, with respect to the rejection(s) of claim(s) 12-15 under 35 U.S.C. 103 have been fully considered and are at least partially persuasive. The cited references do not disclose the feature of performing the fueling in response to the recited conditions now recited in claim 1. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendment to claim 1.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US Patent Application Publication 2006/0102149) in view of Kato (JPH 051606 A) in view of Demura (US Patent Application Publication 2009/0099756) and further in view of Okubo (US Patent Application Publication 2005/0274353).
Regarding claim 1, Furusawa discloses a method, comprising:  
during a non-degradation mode of a dual injection system for delivering fuel to an engine [0069], 
pressurizing fuel, via raising a pressure of fuel above a pressure of a low pressure fuel pump (170), in each of a port injection fuel rail (160) and a direct injection fuel rail (130) via an engine-driven high pressure fuel pump (212) [0008] [0056] [0111, as shown in Figure 16], the port injection fuel rail coupled to a plurality of port fuel injectors (120) arranged in an engine intake air port [0045], and the direct injection fuel rail coupled to a plurality of direct fuel injectors (110). 
Furusawa does not disclose over any and every engine non-starting operating condition, after the engine is warmed up, including where only direct injected fueling is requested, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event. 
Kato discloses a method comprising: 
during a non-degradation mode of a dual injection system for delivering fuel to an engine,
over any and every engine non-starting operating condition, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event, wherein the fueling with at least a calibrated minimum amount is performed independent of a measured fuel temperature of a port injection fuel rail and over any and every warmed-up engine non-starting operating condition while in a non-degradation mode, wherein the fueling includes maintaining port fuel injection at the calibrated minimum amount as engine speed and load conditions change within a first range of engine speed-load conditions, the first range including engine speed above a first threshold speed and engine load above a first threshold load, and further comprising transitioning port fuel injection from the calibrated minimum amount to a first amount responsive to a change in engine speed and load conditions from the first range to a second range, the second range including engine load below the first threshold load and engine speed above a second threshold speed, higher than the first threshold speed, the first amount higher than the calibrated minimum amount, wherein the transitioning includes delivering an amount of fuel via port injection, the amount linearly extrapolated between the calibrated minimum amount of the first range and the first amount of the second range and further comprising transitioning port fuel injection from the calibrated minimum amount to a second amount responsive to a change in engine speed and load conditions from the first range to a third range, the third range including engine load above a second threshold load, higher than the first threshold load, and engine speed above a third threshold speed, higher than the second threshold speed, the second amount lower than the first amount and higher than the calibrated minimum amount, and further comprising transitioning from fueling the engine with the calibrated minimum amount of port injected fuel to fueling the engine with fuel delivered via port injection only in a fourth 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Furusawa to improve the operability of the engine. 
Furusawa, as modified by Kato, does not disclose performing the method in operating conditions in which only direct injected fueling is requested.
Demura discloses overriding a direct injection only fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126].
Demura teaches that this control, which injects fuel during the compression stroke of the cylinder using the divided injection, reduces the amount of HC, CO and the like in the engine exhaust gas [0075]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the overriding disclosed by Demura with the method disclosed by Furusawa, as modified by Kato, to reduce exhaust gas emissions. 
Furusawa, as modified by Kato and Demura, is capable of, but does not explicitly disclose, the fueling including determining that the engine is operating in a warmed up non-starting condition where only direct injected fueling is requested, and in response, fueling the engine with at least the calibrated minimum amount of port injected fuel for every combustion event. 
Okubo discloses determining that an engine is operating in a warmed up non-starting operating condition where only direct injected fueling is requested, and in response, fueling the engine with at least the calibrated minimum amount of port injected fuel [0102, as shown in Figures 30 and 32, the engine has conditions where only direct injected fueling is requested; 0018, if the direct injection amount is less than a minimum fuel injection amount for every subsequent combustion event, a calibrated minimum fuel injection amount is distributed to the port fuel injector for every subsequent combustion event]. 
Okubo teaches “According to this structure, the minimum fuel injection amount of each injector is ensured so that the fuel injection amount can be controlled precisely, and the lowering of engine performance and the deterioration of emissions can be avoided” [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to fuel the engine disclosed by Furusawa with a calibrated minimum amount of port injected fuel in response to insufficient fuel during a condition in which direct injection only is requested because as taught by Okubo the minimum fueling improves injection precision, and prevents a lowering of engine performance and release of excessive emissions. 
Regarding claim 3, Furusawa, Kato and Demura disclose the method of claim 1, wherein Furusawa further discloses overriding a request for only direct fuel injection as engine speed and load conditions change within a first range of engine speed-load conditions, the first range including engine speed above a first threshold speed and engine load above a first threshold level [0068-0069] [0093]. Furusawa does not disclose maintaining port fuel injection at the calibrated minimum amount, however Kato discloses this feature. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain port fuel injection at the calibrated minimum amount in the method disclosed by Furusawa for the reasons specified in reference to claim 1 above.  
Regarding claim 4, Furusawa, Kato and Demura disclose the method of claim 3 as discussed above, wheren Kato further discloses further comprising transitioning port fuel injection from the calibrated minimum amount to a first amount responsive to a change in engine speed and load conditions from the first range to a second range of engine speed-load conditions, the second range including engine load below the first threshold load and engine speed above a second threshold speed, higher than the first threshold speed, the first amount higher than the calibrated minimum amount, wherein the transitioning includes delivering an amount of fuel via port injection, the amount linearly extrapolated between the calibrated minimum amount of the first range and the first amount of the second range and further comprising transitioning port fuel injection from the calibrated minimum amount to a second amount responsive to a change in engine speed and load conditions from the first range to a third range of engine speed-load conditions, the third range including engine load above a second threshold load, higher than the first threshold load, and engine speed above a third threshold speed, higher than the second threshold speed, the second amount lower than the first amount and higher than the calibrated minimum amount, and further comprising transitioning from fueling the engine with the calibrated minimum amount of port injected fuel to fueling the engine with fuel delivered via port injection only in a fourth range of engine speed-load conditions, the fourth range including engine speed below the second threshold speed and engine load below a third threshold load, lower than the first threshold load [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the 
Regarding claim 5, Furusawa, Kato and Demura disclose the method of claim 4 as discussed above, wheren Kato further discloses further comprising transitioning port fuel injection from the calibrated minimum amount to a first amount responsive to a change in engine speed and load conditions from the first range to a second range of engine speed-load conditions, the second range including engine load below the first threshold load and engine speed above a second threshold speed, higher than the first threshold speed, the first amount higher than the calibrated minimum amount, wherein the transitioning includes delivering an amount of fuel via port injection, the amount linearly extrapolated between the calibrated minimum amount of the first range and the first amount of the second range and further comprising transitioning port fuel injection from the calibrated minimum amount to a second amount responsive to a change in engine speed and load conditions from the first range to a third range of engine speed-load conditions, the third range including engine load above a second threshold load, higher than the first threshold load, and engine speed above a third threshold speed, higher than the second threshold speed, the second amount lower than the first amount and higher than the calibrated minimum amount, and further comprising transitioning from fueling the engine with the calibrated minimum amount of port injected fuel to fueling the engine with fuel delivered via port injection only in a fourth range of engine speed-load conditions, the fourth range including engine speed below the second threshold speed and engine load below a third threshold load, lower than the first threshold load [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Furusawa to improve the operability of the engine. 
Regarding claim 6, Furusawa, Kato and Demura disclose the method of claim 5 as discussed above, wheren Kato further discloses further comprising transitioning port fuel injection from the calibrated minimum amount to a first amount responsive to a change in engine speed and load conditions from the first range to a second range of engine speed-load conditions, the second range including engine load below the first threshold load and engine speed above a second threshold speed, higher than the first threshold speed, the first amount higher than the calibrated minimum amount, wherein the transitioning includes delivering an amount of fuel via port injection, the amount linearly extrapolated between the calibrated minimum amount of the first range and the first amount of the second range and further comprising transitioning port fuel injection from the calibrated minimum amount to a second amount responsive to a change in engine speed and load conditions from the first range to a third range of engine speed-load conditions, the third range including engine load above a second threshold load, higher than the first threshold load, and engine speed above a third threshold speed, higher than the second threshold speed, the second amount lower than the first amount and higher than the calibrated minimum amount, and further comprising transitioning from fueling the engine with the calibrated minimum amount of port injected fuel to fueling the engine with fuel delivered via port injection only in a fourth range of engine speed-load conditions, the fourth range including engine speed below the second threshold speed and engine load below a third threshold load, lower than the first threshold load [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Furusawa to improve the operability of the engine. 
Regarding claim 9, Furusawa, Kato and Demura disclose the method of claim 1 as discussed above, wherein Furusawa further discloses delivering a remainder of a total fuel injection amount via direct injection, and changing a ratio of fuel delivered via port fuel injection relative to direct fuel injection at a given engine speed, as engine load increases from a minimum load to a maximum load [as shown in any of Figures 8-11]. 
Furusawa may perform these steps while maintaining port injection greater than the calibrated minimum amount, but not disclose performing these steps while fueling the engine with the calibrated minimum amount. 
Kato discloses a method comprising: 
during a non-degradation mode of a dual injection system for delivering fuel to an engine,
over any and every engine non-starting operating condition, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event, wherein the fueling with at least a calibrated minimum amount is performed independent of a measured fuel temperature of a port injection fuel rail and over any and every warmed-up engine non-starting operating condition while in a non-degradation mode, wherein the fueling includes maintaining port fuel injection at the calibrated minimum amount as engine speed and load conditions change within a first range of engine speed-load conditions, the first range including engine speed above a first threshold 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Furusawa to improve the operability of the engine. 
Regarding claim 18, Furusawa discloses a method for an engine enabled with dual injection of fuel, comprising: 
when combustion is enabled, fuel in each of a port injection fuel rail (160) and a direct injection fuel rail (130) pressurized to a pressure that is raised relative to a pressure of a low pressure fuel pump (170) via an engine-driven high pressure fuel pump (212) [0008] [0056] [0111, as shown in Figure 16], the port injection fuel rail coupled to a plurality of port fuel injectors (120) each arranged in a respective engine intake air port [0045], and the direct injection fuel rail coupled to a plurality of direct fuel injectors (110). 
Furusawa does not disclose only partially fueling the engine with direct injected fuel over all engine operating conditions and after the engine is warmed up while the fuel system is in non-degradation mode, fueling the engine with at least a calibrated minimum amount of port injected fuel for each combustion event including when only direct injected fueling is requested. 
Kato discloses a method comprising over any and every engine non-starting operating condition, while a fuel system is in a non-degradation mode, fueling the engine with at least a calibrated minimum amount of port injected fuel for each combustion event [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Furusawa to improve the operability of the engine. 
Furusawa, as modified by Kato, does not disclose performing the method in operating conditions in which only direct injected fueling is requested.
Demura discloses overriding a direct injection only fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126].
Demura teaches that this control, which injects fuel during the compression stroke of the cylinder using the divided injection, reduces the amount of HC, CO and the like in the engine exhaust gas [0075]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the overriding disclosed by Demura with the method disclosed by Furusawa, as modified by Kato, to reduce exhaust gas emissions. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US Patent Application Publication 2006/0102149) in view of Kato (JPH 051606 A) in view of Demura (US Patent Application Publication 2009/0099756) in view of Okubo (US Patent Application Publication 2005/0274353) in view of Walter (US Patent Application Publication 2011/0106409) and further in view of Jung (DE 10 2007 053 408 A1).
Regarding claim 7, Furusawa, Kato and Demura disclose the method of claim 1 as discussed above but do not disclose wherein the calibrated minimum amount of port injected fuel is based on a modeled fuel temperature of the port injection fuel rail and determined independent of a measured fuel temperature of the port injection fuel rail. 
Walter discloses determining a calibrated minimum amount of injected fuel based on a modeled fuel temperature of a fuel rail [0054] [0062] [0072-0073]. 
Jung teaches that a fuel temperature in a fuel rail fuel system may be determined independent of a measured fuel temperature of the fuel rail, and thus the sensor, the wiring and the appropriate cabling and above all the appropriate installation and maintenance of a fuel temperature sensor is not required [0006-0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the calibrated minimum amount determination based on a modeled fuel temperature as suggested by Walter and Jung, with the port fuel injection fuel rail used in the method disclosed by Furusawa and Kato, to predictably determine a calibrated minimum amount of port injected fuel without requiring sensor wiring, cabling, installation or maintenance.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US Patent Application Publication 2006/0102149) in view of Kato (JPH 051606 A) in view of Demura (US Patent Application Publication 2009/0099756) in view of Okubo (US Patent Application Publication 2005/0274353) in view of Motoyama (US Patent Number 5,181,493) and further in view of Shibagaki (US Patent Application Publication 20060090732).
Regarding claim 8, Furusawa, Kato and Demura disclose the method of claim 1 as discussed above but do not disclose during a degradation mode of the dual injection system, operating the engine with only port injected fuel and engine torque limited to a first level when the degradation mode is responsive to direct injector degradation, and operating the engine with only direct injected fuel and engine torque limited to a second level, higher than the first level, when the degradation mode is responsive to port injector degradation.
Motoyama discloses during a degradation mode of a dual injection system, operating the engine with only port injected fuel and engine torque limited to a first level when the degradation mode is responsive to direct injector degradation (Col. 1, lines 30-42) (Col. 2, lines 2-7) (Col. 5, lines 55-68). 
Motoyama generally teaches that direct fuel injection, or a combination of port and direct fuel injection, is normally used in an engine operating range of higher engine torques. Motoyama further teaches limiting the engine torque to a first level T4’ in which the engine was operating with direct injection, or a combination of port and direct injection, when operation is switched to only port injection 
Shibagaki discloses during a degradation mode of a dual injection system, operating the engine with only direct injected fuel and engine torque limited to a second level, higher than a first level in which the engine is operated with only port injected fuel, when the degradation mode is responsive to port injector degradation [0003] [0012-0013, as shown in Figures 4 or 6]. 
Shibagaki teaches that this control allows the in-cylinder injector to maintain normal operation of the engine when the electrical connection between the port injector has degraded [0013]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of operating the engine with only port injected fuel disclosed by Motoyama in the method disclosed by Furusawa and Kato. As taught by Motoyama, it is desirable to discontinue supply of fuel from a malfunctioning direct fuel injector and further desirable to limit engine torque when switching to a port fuel injector to prevent a sudden increase in engine speed. Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of operating the engine with only direct injected fuel as disclosed by Shibagaki in the method disclosed by Furusawa and Kato. As taught by Shibagaki, switching to only direct injected fuel allows the engine to maintain normal operation in the event of malfunctioning of the port fuel injector. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US Patent Application Publication 2006/0102149) in view of Kato (JPH 051606 A) in view of Demura (US Patent Application Publication 2009/0099756) in view of Okubo (US Patent Application Publication 2005/0274353) in view of Hokuto (US Patent Application Publication 2007/0131188) and further in view of Boesch (US Patent Application Publication 2009/0314255).
Regarding claim 10, Furusawa, Kato and Demura disclose the method of claim 1 as discussed above but do not disclose in response to deceleration fuel shut-off conditions being met, stopping fuel injection via each of a port injector coupled to the port injection fuel rail and a direct injector coupled to the direct injection fuel rail, and re-enabling cylinder combustion based on a driver demand increase during a first condition, and during a second condition, re-enabling combustion in response to an estimated fuel rail temperature, without a driver demand increase. 
Hokuto discloses in response to deceleration fuel shut-off conditions being met, stopping fuel injection via each of a port injector [fuel injection valves 11] coupled to a port fuel injection rail [pressure accumulator 10] and a direct injector [fuel injection valves 8] coupled to the direct injection fuel rail [pressure accumulator 9], and re-enabling cylinder combustion based on a driver demand increase during a first condition [0044-0045] [0053-0058]. 
Hokuto teaches that these steps are known in the art for creating economical running conditions that increase fuel economy, and that this control provides for a rapid engine start and suppression of worsening of emission at the time of engine start [0002] [0016]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control in response to deceleration fuel shut-off conditions being met disclosed by Hokuto with the method disclosed by Furusawa and Kato to increase fuel economy, provide for rapid engine start and suppress an increase in emissions during the engine start. 
Furusawa, as modified by Hokuto, does not disclose re-enabling combustion in response to an estimated fuel rail temperature, without a driver demand increase. 
Boesch discloses re-enabling combustion in response to an estimated fuel rail temperature, without a driver demand increase [0022-0024] [0030] [as shown in Figures 3-4]. 
Boesch teaches that “The engine control apparatus 112 may be further configured to automatically restart engine operation during selected conditions, such as after an idle stop, for example. However, upon restart under high fuel rail temperature and pressure conditions, fuel injection control accuracy at small injection amounts may be degraded. As such, the engine control apparatus 112 may adjust the automatic engine restart based on the current fuel rail temperature" [0021]. Boesch further teaches that "In this way, even if fuel rail pressure rises during the shut-down to affect fuel injection control on the restart, due to the engine being operated at higher output torque for example, larger injection pulse widths of the injectors may enable sufficiently accurate injection control" [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the re-enabling combustion as disclosed by Boesch in the method disclosed by Furusawa, Kato and Hokuto, to enable sufficiently accurate injection control when an automatic engine restart is requested without a driver demand increase. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura (US Patent Application Publication 2009/0099756) in view of Lippa (US Patent Application Publication 2010/0030451).
Regarding claim 11, Demura discloses a method for a dual injection system for delivering fuel to an engine [internal combustion engine 1], comprising: 
during non-starting engine-operating conditions when fuel is requested via direct injection only and while in a non-degradation mode of the system, wherein the non-starting engine operating conditions include the non-degradation mode of the system and the engine being warmed up [0032] [0052] [0111] [0114-0115];
overriding the fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126].
Demura does not disclose pressurizing the fuel via an engine-driven high pressure fuel pump. 
Lippa discloses pressurizing fuel via an engine-driven high pressure fuel pump [pump 937] [0095] [0123-0128]. 
Lippa teaches that the higher pressure fuel pump 937 is used to deliver fuel to the engine and may be powered by any suitable mechanical or electrical input. Lippa teaches that an engine driving means, such as a crank shaft or cam shaft of the engine is one possible means for powering the higher pressure fuel pump [0095]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the engine-driven higher pressure fuel pump disclosed by Lippa with the method disclosed by Demura to predictably deliver fuel to the engine. 
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura (US Patent Application Publication 2009/0099756) in view of Lippa (US Patent Application Publication 2010/0030451) in view of Furusawa (US Patent Application Publication 2006/0102149) and further in view of Kato (JPH 051606 A).
Regarding claim 12, Demura and Lippa disclose the method of claim 11, as discussed above wherein Demura further discloses overriding a direct injection only fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126]. Demur and Lippa do not disclose changing a ratio of the first amount relative to the second amount at a given engine speed.
Furusawa discloses a method for a dual injection system for delivering fuel to an engine, comprising: 
after the engine is warmed up and while in a non-degradation mode of the system [0036] [0069] [0093]:
delivering fuel, pressurized to a pressure above a pressure of a low pressure fuel pump (170) via an engine-driven high pressure fuel pump (212), as a first amount of port injected fuel and a second, remaining amount of direct injected fuel [0008] [0056] [0111, 0120, as shown in Figure 16];
changing a ratio of the first amount relative to the second amount at a given engine speed, as engine load increases from a minimum load to a maximum load, the port and direct injected fuel from the same tank (165) [0068-0069].  
Furusawa teaches that accordingly it is possible to stabilize the fuel injection from the port fuel injectors [0124]. 
Furusawa does not disclose supplying the first amount of port injected fuel as a first calibrated minimum amount of fuel during any and every non-starting engine operating condition. 
Kato discloses a method comprising: 
during a non-degradation mode of a dual injection system for delivering fuel to an engine,
over any and every engine non-starting operating condition, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Demura and Lippa to improve the operability of the engine. Furthermore it would have been obvious to combine the calibrated minimum disclosed by Furusawa with the engine disclosed by Demura and Lippa to stabilize the fuel injection. 
Regarding claim 13, Demura, Lippa, Furusawa and Kato disclose the method of claim 12 as discussed above. Kato further discloses wherein the changing includes changing from a first ratio at a given engine speed and a minimum load to a second, different ratio at the given speed and a maximum load, each of the first ratio and the second ratio including at least the calibrated minimum amount of port injected fuel [0011-0017]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the minimum amount of fuel disclosed by Kato with the change in the ratio in the method disclosed by Demura and Lippa for the reasons specified in reference to claim 12 above. 
Regarding claim 14, Demura and Lippa disclose the method of claim 11, as discussed above wherein Demura further discloses overriding a direct injection only fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126]. Demur and Lippa do not disclose changing a ratio of the first amount relative to the second amount at a given engine speed.
Furusawa discloses a method for a dual injection system for delivering fuel to an engine, comprising: 
after the engine is warmed up and while in a non-degradation mode of the system [0036] [0069] [0093]:
delivering fuel, pressurized to a pressure above a pressure of a low pressure fuel pump (170) via an engine-driven high pressure fuel pump (212), as a first amount of port injected fuel and a second, remaining amount of direct injected fuel [0008] [0056] [0111, 0120, as shown in Figure 16];
changing a ratio of the first amount relative to the second amount at a given engine speed, as engine load increases from a minimum load to a maximum load, the port and direct injected fuel from the same tank (165) [0068-0069].  
Furusawa teaches that accordingly it is possible to stabilize the fuel injection from the port fuel injectors [0124]. 
Furusawa does not disclose supplying the first amount of port injected fuel as a first calibrated minimum amount of fuel during any and every non-starting engine operating condition. 
Kato discloses a method comprising: 
during a non-degradation mode of a dual injection system for delivering fuel to an engine,
over any and every engine non-starting operating condition, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Demura and Lippa to improve the operability of the engine. Furthermore it would have been obvious to combine the calibrated minimum disclosed by Furusawa with the engine disclosed by Demura and Lippa to stabilize the fuel injection. 
Regarding claim 15, Demura, Lippa, Furusawa and Kato disclose the method of claim 12 as discussed above. Furusawa further discloses wherein the changing includes changing from a first ratio at the given engine load and the minimum speed to a second, different ratio at the given engine load and the maximum speed, but does not disclose each of the first ratio and the second ratio including at least the first calibrated minimum amount of port injected fuel [0068-0069]. Kato discloses during a non-degradation mode of a dual injection system for delivering fuel to an engine, over any and every engine 
Regarding claim 16, Demura and Lippa disclose the method of claim 11, as discussed above wherein Demura further discloses overriding a direct injection only fuel request and delivering fuel as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel [0016] [0123-0126]. Demur and Lippa do not disclose changing a ratio of the first amount relative to the second amount at a given engine speed.
Furusawa discloses a method for a dual injection system for delivering fuel to an engine, comprising: 
after the engine is warmed up and while in a non-degradation mode of the system [0036] [0069] [0093]:
delivering fuel, pressurized to a pressure above a pressure of a low pressure fuel pump (170) via an engine-driven high pressure fuel pump (212), as a first amount of port injected fuel and a second, remaining amount of direct injected fuel [0008] [0056] [0111, 0120, as shown in Figure 16];
changing a ratio of the first amount relative to the second amount at a given engine speed, as engine load increases from a minimum load to a maximum load, the port and direct injected fuel from the same tank (165) [0068-0069].  
Furusawa teaches that accordingly it is possible to stabilize the fuel injection from the port fuel injectors [0124]. 
Furusawa does not disclose supplying the first amount of port injected fuel as a first calibrated minimum amount of fuel during any and every non-starting engine operating condition. 
Kato discloses a method comprising: 
during a non-degradation mode of a dual injection system for delivering fuel to an engine,
over any and every engine non-starting operating condition, fueling the engine with at least a calibrated minimum amount greater than zero of port injected fuel for every combustion event [0011-0017]. 
Kato teaches that the method prevents torque decreases and operability deterioration [0003-0004] and teaches “there is an outstanding effect that the operability of an internal-combustion engine improves” [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of fueling the engine with the calibrated minimum amount disclosed by Kato in the engine disclosed by Demura and Lippa to improve the operability of the engine. Furthermore it would have been obvious to combine the calibrated minimum disclosed by Furusawa with the engine disclosed by Demura and Lippa to stabilize the fuel injection. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura (US Patent Application Publication 2009/0099756) in view of Lippa (US Patent Application Publication 2010/0030451) in view of Walter (US Patent Application Publication 2011/0106409) in view of Jung (DE 10 2007 053 408 A1).
Regarding claim 17, Demura and Lippa disclose the method of claim 11 as discussed above but do not disclose wherein the first calibrated minimum amount of port injected fuel is based on a modeled fuel temperature of the port injection fuel rail. 
Walter discloses determining a calibrated minimum amount of injected fuel based on a modeled fuel temperature of a fuel rail [0054] [0062] [0072-0073]. 
Jung teaches that a fuel temperature in a fuel rail fuel system may be determined independent of a measured fuel temperature of the fuel rail, and thus the sensor, the wiring and the appropriate cabling and above all the appropriate installation and maintenance of a fuel temperature sensor is not required [000-0009]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the calibrated minimum amount determination based on a modeled fuel temperature as suggested by Walter and Jung, with the port fuel injection fuel rail used in the method disclosed by Demura and Lippa, to predictably determine a calibrated minimum amount of port injected fuel without requiring sensor wiring, cabling, installation or maintenance.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US Patent Application Publication 2006/0102149) in view of Kato (JPH 051606 A) in view of Demura (US Patent Application Publication 2009/0099756) and further in view of Brehob (US Patent Application Publication 2009/0090332).
Regarding claims 19-20, Furusawa, Kato and Demura disclose the method of claim 18 as discussed above. Kato further discloses in response to an engine speed-load transition, changing the fuel amount supplied to the engine [0009], wherein a change in the fuel amount supplies more than the calibrated minimum amount of port injected fuel [0011-0017] [Abstract]. 
Furusawa and Kato do not disclose correspondingly decreasing fueling of the engine via direct injection wherein fueling the engine with more than the calibrated minimum amount of port injected fuel includes fueling the engine with only port injected fuel and not fueling the engine with direct injected fuel. 
Brehob discloses in response to an engine speed-load transition decreasing fueling of an engine via direct injection including fueling the engine with only port injected fuel and not fueling the engine with direct injected fuel [0012, 0017, as shown in Figure 2].
Brehob teaches that this operation is one of a wide variety of strategies that could be employed as a normal operating mode for an engine with dual injection of fuel [0012, 0017]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operation map disclosed by Brehob with the engine system disclosed by Furusawa and Kato such that a method is performed in which the engine is fueled with only port injected fuel and not with direct injected fuel in response to an engine speed-load transition, since where there exists a finite number of predictable, normal operating modes for a dual injection engine, it would have been obvious to try one such mode as identified by Brehob.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


 /MAHMOUD GIMIE/ Primary Examiner, Art Unit 3747